MEMORANDUM OPINION
                                          No. 04-12-00232-CV

                                   IN RE Carmen RINCON, a Child

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: April 25, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 20, 2012, Relator Carmen Rincon filed a Petition for Writ of Mandamus and

Motion for Temporary Relief in this court.              In her petition, relator asks that we compel

respondent, the Honorable W.C. Kirkendall, to vacate his February 15, 2012 order denying

relator the right to revoke the Mediated Settlement Agreement. Additionally, her motion for

temporary relief requests that this court stay the trial court’s order pending the outcome of the

mandamus. Relator has not shown that she is entitled to the relief requested, and we deny both

the petition and motion for temporary relief. See TEX. GOV’T CODE ANN. § 22.221 (West 2004);

see also TEX. R. APP. P. 52.



1
  This proceeding arises out of Cause No. 10-1944-CV, styled In the Matter of the Marriage of Alphonso Cantu
Rincon and Carmen Yolanda Rincon, pending in the Second 25th Judicial District Court, Guadalupe County, Texas,
the Honorable W.C. Kirkendall presiding.
                                                                                04-12-00232-CV


       Mandamus is an extraordinary remedy that will issue only if: (1) the trial court clearly

abused its discretion; and (2) the party requesting mandamus relief has no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004); Walker v.

Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). Relator has an adequate remedy by appeal. See

Metzger v. Metzger, No. 01-04-00893-CV, 2007 WL 1633445 (Tex. App.—Houston [1st Dist.]

Jun 07, 2007, pet. denied) (mem. op.); Rodriguez v. Harding, No. 04-02-00093-CV, 2002 WL
31863766 (Tex. App.—San Antonio Dec 24, 2002, no pet.) (mem. op); Spinks v. Spinks, 939
S.W.2d 229, 229-30 (Tex. App.—Houston [1st Dist.] 1997, no writ).

       Accordingly, Relator’s petition for writ of mandamus is DENIED.


                                                          PER CURIAM




                                             -2-